Notice of Pre-AIA  or AIA  Status
.1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment of 6/16/2020 has been entered in full. Claims 29-30 and 41-46 are currently pending.

Election/Restrictions
3.		Applicant’s election of Group II (claims 41-46), in the reply filed on 16 June 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.		Applicant requests reconsideration of the restriction requirement stating that multiple groups can be searched without undue burden. Applicant adds that instead of “pursuing multiple divisional applications”, all claims can be considered, thus saving considerable time and expense. Applicant’s statement is considered, however, is not persuasive for reasons presented in the last Office Action. As stated in the restriction requirement dated 17 April 2020, Inventions I and II are distinct and do not overlap in scope. Invention I (claims 29, 30) recites a method of preparing an immortalized human cell, which is different from Invention II (elected claims 41-46), which recites a method of identifying a modulator of pain. Because the inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification, and require a different field of search (see MPEP § 808.02), the searches for both methods are not co-extensive and would result in an undue search burden. The restriction for examination purposes as indicated is therefore, proper. 

5.		The requirement is still deemed proper and is therefore, made FINAL.
	
6.		Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply dated 16 June 2020.
7.		Claims 41-46, drawn to a method of identifying a modulator of pain, are being considered for examination in the instant application. 

Claim Objections
8.		Claims 41, 44 and 46 are objected to because of the following informalities:  
	Claim 41 objected as it depends from non-elected claim 29.
	Claim 41 is also objected for reciting “is” on line 3 of the claim as follows:  “..is binds to…”. 
	Claims 44 and 46 are objected for reciting the acronym “hTERT”. Acronym “hTERT” should be spelled out for clarity.	
	Appropriate correction is required.
Specification
9.		The disclosure is objected to because of the following informalities:  
	Brief description of drawings for:
 (i)  Figure 1 has a typographical error on page 5, line 17 that states, “Figures 1A-EC” (emphasis added for the error).
(ii)  Figure 1 does not mention (D) in the brief description paragraph on page 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.		This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
11.		Claims 41-46 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Raymon et al. (The Jour Neurosc 19: 5420-5428, 1999) (IDS), in view of Jat (US Patent no. 6,399,384, dated 4 June 2002) (IDS), and in further view of Keswani et al (Ann Neurol 53: 57-64, 2003). 
12. 		The claims are directed to a method of identifying a pain modulator comprising contacting an immortalized dorsal root ganglion neuronal cell (DRG) with a candidate modulator, and determining if said modulator binds to or modulates the DRG cell (claim 41); wherein the DRG cell expresses nociceptive markers (claim 42), and other markers as in claim 43; the immortalized DRG cell comprises an oncogene and hTERT (claim 44), the oncogene selected from those in claim 45. Claim 46 recites that the immortalized DRG cell comprises SV40 large T-antigen and hTERT. 
-myc oncogene, wherein the DRG cell differentiates to sensory neurons expressing functional capsaicin receptors characteristic of the nociceptive DRG neurons (Abstract; Results, para 1; para spanning pages 5423-5424). Please note that the limitations in claims 42-43 following the term "wherein" or “where”, are known properties of the DRG neurons, therefore, would be inherent to the neuron, absent any evidence to the contrary. The limitations are not part of the claimed method, rather recite a property of the claimed DRG neurons. For example, TRPV1 is a well-known capsaicin receptor that was known to be present in the DRG neuron at the time of filing of the instant invention. Raymon et al also teach that DRG sensory neurons are nociceptive and activated by painful peripheral stimuli. The reference strongly suggests that the immortalized DRG cell line will be useful for the “identification and validation of new targets for the treatment of pain” (Abstract; page 5420, para 1, 2).
14.		Raymon et al do not teach that the immortalized DRG neuron also comprises hTERT or SV40 large T-antigen as the oncogene.
15.		Jat teaches methods of generating immortalized mammalian or human cells (e.g. neural cells) (col 3, lines 47, 50, 57; col 4, para 5), comprising introducing recombinant mutant of the oncogene SV40 large T-antigen gene in a pZIP vector, and human telomerase gene (hTERT) in the retroviral expression pBabe vector (col 4, para 6, 7; col 5, para 1, 2; Example 1).
16.		Raymon et al or Jat do not teach the steps of identifying a pain modulator as recited in claim 41.
17.		Keswani et al teach the development of an in vitro model for screening potential neuroprotective compounds for treating painful sensory toxic neuropathy associated with HIV infection. The reference teaches the use of DRG sensory neurons in culture as the model, wherein the dose dependent toxicity caused by molecules such as ddC, is corrected by the immunophilin ligand FK506 that protects the DRG cell from the toxicity of ddC (i.e. modulates 
18.		It would therefore, have been obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the method of generating an immortalized DRG cell with an oncogene that would be useful for drug development for pain as taught by Raymon et al, by also adding hTERT to immortalized cells as taught by Jat, and demonstrating successful drug screening for painful neuropathy (i.e. pain modulators) using DRG cells in view of the teachings of Keswani et al. The person of ordinary skill would be motivated to add hTERT to the DRG neuronal cell as the presence of this enzyme along with the oncogene in the cell, would enhance the immortality and improve cellular characteristics, as compared to the immortal cell comprising the oncogene alone (Jat, col 6, lines 15-19). The person of ordinary skill in the art would have been motivated to use immortalized DRG cells for drug screening as such cells can readily expand and differentiate so as to provide “a renewable and homogeneous source of sensory neurons”, and thereby "facilitate the identification and validation of new targets for the treatment of pain” (Raymon et al concluding para; page 5420, col 2, para 1), thus adding an advantage over primary DRG cultures, which have fewer neurons and “are not easily transfectable with exogenous genes” (Raymon et al, page 5420, para spanning col 1 and 2). The person of ordinary skill in the art would have expected success because generating immortalized cell lines was a subject of research for therapy and screening of pharmaceutical compounds at the time the invention was made.
19.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

20.		Claims 41-46 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Raymon et al. (1999), in view of Pilcher et al (Soc Neurosc Meeting abstract 27: pp 1525, 2001 (abstract only) (IDS), and in further view of Keswani et al (2003). 
21.		The teachings of Raymon et al are set forth above. 
22.		Raymon et al do not teach that the immortalized DRG neuron also comprises hTERT or SV40 large T-antigen as the oncogene.
23.		Pilcher et al. teach the production of immortalized human neural stem cells lines for treatment of neurological conditions. The reference teaches a method comprising, sequentially infecting the cells with retroviral vectors encoding the SV40tsA58/U19 large T antigen (Tag) and human telomerase reverse transcriptase (hTERT) (abstract). The reference teaches that conditional immortality is conferred by infecting with both Tag and hTERT. The reference also teaches that the expression of hTERT alone “is not sufficient for the immortalization of human neural stem cells” (abstract), thereby indicating that immortalization is attained when the cells comprise both hTERT and Tag.
24.		Raymon et al or Pilcher et al do not teach the steps of identifying a pain modulator as recited in claim 41.
25.		The teachings of Keswani et al are set forth above.
26.			It would therefore, have been obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the method of generating an immortalized DRG cell with an oncogene that would be useful for drug development for pain as taught by Raymon et al, by also adding hTERT to immortalized cells as taught by Pilcher et al, and demonstrating successful drug screening for pain modulators using DRG cells in view of the teachings of Keswani et al. The person of ordinary skill would be motivated to have immortalized cells having 
27.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.


Conclusion
28.	No claims are allowed. 
39.			29.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kupper et al (US PGPB 20050244969, filed 5/20/04 with a prior filing date of 10/7/02)
(Reference teaches that telomerase addition would be sufficient to immortalize dividing cells, however, resting and terminally differentiated cells like neurons would “additionally require gene functions for overcoming the cell cycle arrest”, which can be provided by viral oncogenes like SV40 TAg (para 0011), thus indicating that the presence of both – telomerase and oncogene, is required for the immortalization of neurons).

Caterina et al (Nature 389: 816-824, 1997)
(Reference teaches that the capsaicin receptor or vanilloid receptors (VR1 or TRPV1) are markers for nociceptive neurons and is expressed in trigeminal and DRG cells, which contain capsaicin sensitive neurons (page 821, para spanning col 1 and 2; Figure 6a).

	
30.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.

32.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
11 March 2021

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644